Citation Nr: 1402584	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  13-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for diabetic retinopathy, claimed as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the Virtual VA electronic records storage system, as well as the Veterans Benefits Management System (VBMS), does not reveal any additional documents which are not currently associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board initially finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, the Veteran asserts that he has been diagnosed with diabetic retinopathy.  See VA Form 21-4138 received November 2010.  This diagnosis appears to have been provided by the optometry service at the Tampa Bay VA Medical Center (VAMC) as opposed to the Lakeland Community Based Outpatient Clinic (CBOC) where the Veteran also receives VA treatment.  Apparently, the Veteran was diagnosed with diabetic retinopathy in September 2010, see VA Compensation and Pension (C&P) eye examination report dated December 2010, but these records are not associated with the claims folder.


The December 2010 VA examiner found that the Veteran did not manifest borderline diabetic retinopathy (BDR).  In addition to the reported diagnosis of diabetic retinopathy by the Tampa VAMC in September 2010, the record does include subsequent records from the Tampa Bay VAMC which had been forwarded to the Social Security Administration (SSA).  These records include a February 2011 optometry consultation at the Tampa VAMC which reflected an assessment of "DM + dr" which would appear to represent diabetes mellitus (DM) with diabetic retinopathy (dr).

On this record, the Board finds that the agency of original jurisdiction (AOJ) must associate with the claims folder all records from the Tampa Bay VAMC which include all records prior to March 2010, the reported optometry consultation in September 2010, and all records since January 2012.  Thereafter, the Veteran should be afforded additional VA C&P eye examination to determine whether he manifests diabetic retinopathy and, if not, an explanation of the difference of diagnosis with the optometrists at the Tampa Bay VAMC.

Also, in February 2011, a VA C&P examiner provided opinion that the Veteran's hypertension was not aggravated by his service-connected type II diabetes mellitus.  The examiner reasoned that the Veteran demonstrated no impairment of renal function, and that factors such as morbid obesity, smoking and lack of exercise were known to contribute to hypertension.  In light of the increased prescriptions of hypertensive medications during the appeal period, the Board requests an addendum opinion for further explanation regarding the significance of renal functioning to determine whether the Veteran's hypertension has been caused and/or aggravated by service-connected type II diabetes mellitus.

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claims of entitlement to service connection for hypertension and diabetic retinopathy.  Such should be accomplished on remand.

Finally, in addition to the claims certified for appeal, the RO's October 2011 rating decision also denied a claim of entitlement to a rating greater than 20 percent for a disability classified as "diabetes mellitus type II with bilateral lower extremity peripheral neuropathy of the superficial peroneal nerve."  In response to this rating decision denying several claims, the Veteran asserted "I am appealing each and everone [sic] of the claims that I was denied."  While a subsequent RO rating decision in April 2013 provided separate ratings for peripheral neuropathy of the upper and lower extremities, the Board construes the Veteran's November 2011 statement as including a timely filed notice of disagreement (NOD) with respect to the disability rating assigned for diabetes mellitus type II.  See Manlincon v. West, 12 Vet. App. 238 (1999) (the filing of an NOD initiates appellate review which requires VA to furnish the claimant a statement of the case (SOC), which is an issue requiring remand rather than referral to the RO).  See generally AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, unless the claimant clearly expresses an intent to limits his appeal for an increased rating to less than the maximum available).  The Board, therefore, remands the increased rating claim for issuance of an SOC. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for hypertension and diabetic retinopathy as secondary to his service-connected diabetes mellitus type II.  

2.  Associate with the claims folder the following records:

	a) all records from the Tampa Bay VAMC which include all records prior to March 2010, the reported optometry consultation in September 2010, and all records since January 2012; and

	b) all records from the Lakeland CBOC since January 2012.

3.  After obtaining all outstanding records, forward the Veteran's claims folder to the February 2011 VA C&P hypertension examiner for an addendum opinion.  

The examiner is requested to provide an addendum opinion as to whether it is at least as likely as not that the Veteran's hypertension has been aggravated beyond the normal progress of the disorder by service-connected type II diabetes mellitus?  In providing this opinion, the examiner is requested to address the Veteran's current state of renal functioning, and an explanation of the medical significance of renal functioning in determining the effect of diabetes mellitus upon aggravating hypertension.

If the February 2011 is not available, forward the claims folder to another appropriately qualified examiner.  The Veteran should be afforded additional VA examination if deemed necessary by the examiner.

4.  After obtaining all outstanding records, schedule the Veteran for appropriate examination to determine whether he manifests diabetic retinopathy or any other eye disorder caused or aggravated by service-connected type II diabetes mellitus.  The contents of the claims folder must be made available to the examiner for review.  The examiner is requested to address the following questions:

	a) identify all currently manifested eye disorders, to include the cause for the Veteran's complaints of blurriness;

	b) identify the signs and symptoms of diabetic retinopathy, and describe whether the Veteran manifests such symptoms in light of the apparent diagnosis of diabetic retinopathy by the Tampa Bay VAMC in February 2011 (and reportedly in February 2010);

   c) for all eye disorders other than diabetic retinopathy, if existing, provide opinion as to whether it is at least as likely as not that such disorder(s) has been caused by service-connected type II diabetes mellitus, OR alternatively, aggravated beyond the normal progress of the disorder by service-connected type II diabetes mellitus?

5.  Furnish the Veteran an SOC on the issue of entitlement to a higher disability rating for service-connected diabetes mellitus.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

6.  After completing the above-ordered development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

